Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ANNUAL INFORMATION FORM GEOVIC MINING CORP. for the year ended December 31, 2006 Dated June 13, 2007 TABLE OF CONTENTS Item Page METRIC CONVERSION TABLE 2 CORPORATE STRUCTURE 3 GENERAL DEVELOPMENT OF THE BUSINESS OF THE COMPANY 4 DESCRIPTION OF THE BUSINESS 7 RISK FACTORS 8 MINERAL PROJECTS OF THE COMPANY 12 DIVIDENDS 37 DESCRIPTION OF CAPITAL STRUCTURE 37 MARKET FOR SECURITIES 38 ESCROWED SECURITIES 41 DIRECTORS AND OFFICERS 42 CEASE TRADE ORDERS, BANKRUPTCIES, PENALTIES OR SANCTIONS 44 LEGAL PROCEEDINGS AND REGULATORY ACTIONS 44 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 45 TRANSFER AGENTS AND REGISTRARS 45 MATERIAL CONTRACTS 45 INTEREST OF EXPERTS 46 ADDITIONAL INFORMATION 46 CURRENCY AND FINANCIAL INFORMATION All dollar references in this Annual Information Form (AIF) are in United States dollars, unless otherwise indicated. References to $ or US$ are to United States dollars and references to Cdn$ are to Canadian dollars. The following table sets forth, for each period indicated, the exchange rates for United States dollars expressed in Canadian dollars and, in the case of yearly data, the average of such exchange rates on the last day of each month during such period, based on the inverse of the noon buying rate: Monthly Data High Low May 2007 1.1136 1.0663 April 2007 1.1584 1.1067 March 2007 1.1811 1.1529 February 2007 1.1853 1.1585 January 2007 1.1824 1.1649 December 2006 1.1652 1.1415 November 2006 1.1474 1.1275 October 2006 1.1385 1.1155 September 2006 1.1190 1.1131 August 2006 1.1315 1.1066 July 2006 1.1416 1.1061 June 2006 1.1245 1.0990 May 2006 1.1233 1.0990 April 2006 1.1719 1.1133 March 2006 1.1724 1.1322 February 2006 1.1578 1.1380 January 2006 1.1726 1.1439 Yearly Data Year Ended December 31, 2006 2005 2004 2003 2002 Average Rate 1.1341 1.2116 1.3015 1.4015 1.5704 High Rate 1.1726 1.1427 1.1746 1.2839 1.5028 Low Rate 1.1190 1.2734 1.4003 1.5777 1.6184 On June 12, 2007, the inverse of the Noon Buying Rate was $1.00 Cdn$1.0636. - 2 - METRIC CONVERSION TABLE The following table sets out the applicable conversion information for imperial and metric measures: To convert from Metric To Imperial Divide By Hectares Acres 0.404686 Kilometers Miles 1.609344 Kilograms Pounds 0.453592 Tonnes Short tons 0.907185 Metres Yards 0.9144 Disclosure Regarding Forward-Looking Statements This AIF contains or incorporates by reference forward looking information which means disclosure regarding possible events, conditions, acquisitions, or results of operations that is based on assumptions about future conditions and courses of action and includes future oriented financial information with respect to prospective results of operations, financial position or cash flows that is presented either as a forecast or a projection, and also includes, but is not limited to, statements with respect to the future financial and operating performance of Geovic Mining Corp., its current and proposed subsidiaries and its current and proposed mineral projects, the estimation of mineral reserves and resources, the realization of mineral reserve estimates, the timing and amount of estimated future production, costs of production, working capital requirements, capital and exploration expenditures, costs and timing of mine development, processing facility construction and the development of new deposits, costs and timing of future exploration, requirements for additional capital, government regulation of mining operations, environmental risks, reclamation expenses, title disputes or claims, limitations of insurance coverage and the timing and possible outcome of pending litigation and regulatory matters. Often, but not always, forward looking statements can be identified by the use of words such as plans, proposes, expects or does not expect, is expected, budget, scheduled, estimates , forecasts, intends, anticipates or does not anticipate, or believes or variations (including negative variations) of such words and phrases, or state that certain actions, events or results may, could, would, might or will be taken, occur or be achieved. Forward looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company and/or its current and proposed subsidiaries to be materially different from any future results, performance or achievements expressed or implied by the forward looking statements. Such risks and factors include, among others, risks related to the integration of acquisitions, risks related to operations, risks related to joint venture operations, general business, economic, competitive, political and social uncertainties; the actual results of current exploration activities; actual results of reclamation activities; the outcome of negotiations, conclusions of economic evaluations and studies; changes in project parameters and returns as plans continue to be refined; future prices of metals; possible variations of ore reserves, grade or recovery rates; failure of plant, equipment or processes to operate as anticipated; accidents, labour disputes and other risks of the mining industry; political instability; insurrection or war; political uncertainty; arbitrary changes in law; delays in obtaining governmental approvals or financing or in the completion of development or construction activities, as well as those factors discussed in the section entitled Risk Factors in this AIF. As a result, actual actions, events or results may differ materially from those described in forward looking statements, there may be other factors that cause actions, events or results to differ from those anticipated, estimated or intended. Forward looking statements contained herein are made as of the date of the AIF and the Company disclaims any obligation to update any forward looking statements, whether as a result of new information, future events or results or otherwise. There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. Accordingly, readers should not place undue reliance on forward looking statements due to the inherent uncertainty therein. Forward looking statements and other information contained herein concerning the mining industry and our general expectations concerning the mining industry are based on estimates prepared by us using data from publicly available industry sources as well as from market research and industry analysis and on assumptions based on data - 3 - and knowledge of this industry which we believe to be reasonable. However, this data is inherently imprecise, although generally indicative of relative market positions, market shares and performance characteristics. While we are not aware of any misstatements regarding any industry data presented here, the industries involve risks and uncertainties and are subject to change based on various factors. CORPORATE STRUCTURE Name and Address Geovic Mining Corp. (the Company or Geovic Mining) has its head office located at 743 Horizon Court, Suite 300A, Grand Junction, Colorado, USA, 81506. The registered and records office of the Company is located at Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware, USA, 19808. Incorporation The Company was incorporated under the Business Corporations Act (Alberta) on August 27, 1984 and commenced business on March 1, 1988. The Company was continued into Ontario on November 8, 2001. On November 17, 2006, the Company consolidated all of its issued and outstanding shares on the basis of 2.344 common shares for each post-consolidated common share of the Company. On November 21, 2006, the Company continued its jurisdiction of incorporation into the State of Delaware and changed its name from Resource Equity Ltd. to Geovic Mining Corp. Intercorporate Relationships On December 1, 2006, the Company completed a reverse take-over transaction (the RTO or the Acquisition) with the result that the Company holds 100% of the issued and outstanding shares in the capital of each of Geovic, Ltd. (Geovic) and Geovic Finance Corp. (FinCo). Geovic owns 60% of Geovic Cameroon PLC (GeoCam), a private corporation existing under the laws of Cameroon. The Acquisition was completed pursuant to an agreement (the Arrangement Agreement) dated as of September 20, 2006, as amended October 31, 2006, entered into between the Company, Geovic, FinCo and William A.
